Citation Nr: 1544800	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches, and if so, whether service connection is warranted.  

2.  Entitlement to service connection for any stomach/digestive disorder (to include irritable bowel syndrome (IBS)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In this decision, the RO reopened the Veteran's claim of entitlement to service connection for headaches but continued the previous denial.  The issue of entitlement to service connection for a stomach/digestive disorder was denied.  

In his April 2012 appeal to the Board (VA Form 9), the Veteran requested a videoconference hearing before a Board Member.  However, in September 2012, the Veteran's representative submitted a statement indicating that the Veteran no longer desired his requested hearing.  

The issues of entitlement to service connection for headaches and a stomach/digestive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a headache disorder was previously denied in an October 2008 rating decision.  The Veteran did not appeal this decision and it is now final.  

2.  New and material evidence has been received since the October 2008 rating decision and the Veteran's claim of entitlement to service connection for a headache disorder is reopened.  




CONCLUSIONS OF LAW

1.  The October 2008 rating decision denying the Veteran's claim of entitlement to service connection for headaches is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence has been received and the claim of entitlement to service connection for a headache disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, by reopening the claim of entitlement to service connection for a headache disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

New and Material Evidence for a Headache Disorder

For historical purposes, VA originally received a claim of entitlement to service connection for a headache disorder in October 1998.  The Veteran asserted that he suffered from headaches as a result of a head injury during military service.  This claim was subsequently denied in an October 2008 rating decision.  The Veteran did not appeal this decision to the Board in a timely fashion, and as such, this decision is now final.  

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

In June 2010, the Veteran requested that his claim of entitlement to service connection for a headache disorder be reopened.  Specifically, the Veteran asserted that his headaches were due to contaminated water while serving at Camp Lejeune.  The claim was reopened, but subsequently denied in a September 2010 rating decision.  It was noted that the prior decision of October 1998 denied this claim because there was no evidence linking this disability to military service.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a headache disorder has been submitted.  According to an August 2010 VA examination report, the Veteran's current headaches "certainly" could have been caused by exposure to contaminated water while serving at Camp Lejeune.  The Department of the Navy admitted in October 2008 that Veterans who were stationed at Camp Lejeune between 1957 and 1987 were potentially exposed to drinking water contaminated with volatile organic compounds.  The Veteran's personnel records confirm that he served at Camp Lejeune during this time period.  As this directly addresses the reason for the previous denial (no evidence of manifestation during, or as a result of, military service), it is material.  The claim of entitlement to service connection for a headache disorder is reopened.  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a disability manifested by headaches is reopened.  


REMAND

Headaches

The Veteran contends that he is entitled to service connection for headaches.  The Veteran has submitted two different theories regarding the etiology of his headaches.  First, he alleged that his headaches were related to a head injury during military service.  This claim was previously denied in an October 1998 rating decision.  He has since alleged that his headaches are related to exposure to chemicals in the water while serving at Camp Lejeune.  His personnel records confirm that he was at Camp Lejeune during the requisite time period when there are admitted chemical contaminants in the water.  Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was afforded a VA examination for his headaches in August 2010.  According to the examiner, the Veteran had a diagnosis of non-prostrating headaches tension in variety.  The examiner stated that "[c]ertainly Camp Lejeune exposure to contaminated water can cause headaches."  No further discussion was provided.  

The Veteran was afforded an additional VA examination in January 2012.  It was noted that the Veteran had a history of headaches that occurred 2 to 3 times per month, lasting a couple hours in duration.  The Veteran was diagnosed with headaches.  The examiner concluded that based on the medical evidence, it was less likely than not that the headaches are associated with toxins in Camp Lejeune.  No rationale or discussion was provided in support of this opinion.  

The Veteran was most recently afforded a VA examination for his headaches in May 2013.  The examiner reviewed the medical evidence of record and concluded that there was no pathological diagnosis associated with the Veteran's reported headaches.  The examiner then stated that "[t]here is no disease."  The examiner concluded that based on the available medical records, the Veteran does not have a diagnosed headache condition.  He had subjective symptoms without objective findings to confirm a clinically relevant diagnosis.  Medical records documented a history of subjective headaches, on and off, since receiving a head injury while in the military.  As such, the examiner opined that it was less likely as not that the Veteran's current subjective complaints of headaches were a result of or aggravation of exposure to contaminated water while at Camp Lejeune.  Furthermore, headaches which occur after chemical exposure are acute, short-term and do not result in chronic, ongoing headaches after the exposure has ceased.  

Having reviewed the above examination reports (all performed by different physicians), the Board finds that the Veteran should be scheduled for an additional examination.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  While the May 2013 examiner provided an opinion regarding the relationship between chronic headaches and exposure to chemicals, the examiner's opinion was also based largely on the fact that there was no present chronic disability.  However, this assertion is not supported by the evidence of record.  Two separate physicians diagnosed the Veteran with a chronic disability - specifically, non-prostrating headaches tension in variety in August 2010 and headaches in January 2012.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Stomach/Digestive Disorder

The Veteran also contends that he is entitled to service connection for a stomach/digestive disorder, to include IBS.  Regrettably, a remand is necessary for this issue as well to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was previously afforded a VA examination for this condition in August 2010.  During the examination, the Veteran reported that he experienced upset stomachs during his military service.  The examiner concluded that an examination of the abdomen other than obesity was unremarkable.  The examiner opined that the Veteran had likely irritable bowel syndrome of no relationship to Camp Lejeune and exposure to contaminated water.  There was no evidence in the medical literature that IBS is related to Camp Lejeune contamination.  No opinion was provided as to direct service connection otherwise.  

The Veteran was afforded an additional VA examination in February 2012.  The Veteran reported that he sought treatment for a gastrointestinal condition a few months after his discharge from service.  It was noted that a November 2011 colonoscopy revealed tubular adenomatous colon polyps.  The Veteran suggested that he still suffered from chronic constipation.  According to the examiner, IBS was not found.  Therefore, rendering an opinion regarding IBS and its association with contaminated water from when the Veteran was stationed at Camp Lejeune did not apply.  The examiner further opined that the tubular adenomatous colon polyps were not due to his military service.  The rationale was that medical literature did not list tubular adenomatous colon polyps in the sigmoid colon as a presumptive condition for this exposure.  No opinion was provided regarding service connection otherwise, despite the Veteran's report of symptoms since service.  

In light of the above, the Board finds that the Veteran should be scheduled for a new VA examination regarding the diagnosis and etiology of a stomach/digestive disorder.  The record reflects that the Veteran has been diagnosed with blood in stool, colonic polyps and "likely IBS."  However, no opinion has been provided as to whether it is at least as likely as not that any of these conditions manifested during, or as a result of, active military service, despite the Veteran's assertions that he first noticed symptoms during service.  An opinion has been provided regarding contaminated water at Camp Lejeune, but no opinion has been provided as to whether a stomach/digestive condition is otherwise related to military service.  

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be scheduled for a VA examination regarding his claimed headaches.  The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner, and the examiner should indicate in the examination report that these items were reviewed.  All indicated tests and studies should be performed, and the examiner should address the following:

(a) Does the Veteran suffer from a chronic disability manifested by headaches?  If it is determined that there is no current chronic disability, the examiner should specifically discuss the August 2010 and January 2012 diagnoses of a current headache disability.  

(b) If a current chronic headache disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

The examiner should consider both the Veteran's in-service head injury and his exposure to contaminated water while service at Camp Lejeune.  

The Veteran's lay assertions regarding his history of headaches should also be considered and discussed.  

A complete rationale must be provided for all opinions offered, and if the examiner is unable to offer an opinion without resorting to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that would allow for a more definitive decision.  

2.  The Veteran should also be scheduled for a VA examination regarding his claimed stomach/digestive disorder.  The Veteran's claims file and a copy of this remand must be made available for review by the assigned examiner, and the examiner should indicate in the examination report that these items were reviewed.  All indicated tests and studies should be performed, and the examiner should address the following:

(a) Does the Veteran suffer from a chronic disability related to the digestive system?  If it is determined that there is no current chronic disability, the examiner should specifically discuss the August 2010 VA examination report noting that the Veteran likely suffers from IBS.  

(b) If a current chronic gastrointestinal disability is diagnosed, the examiner should opine as to whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  

The examiner should consider both the Veteran's report of stomach symptomatology during military service and his exposure to contaminated water while service at Camp Lejeune.  

A complete rationale must be provided for all opinions offered, and if the examiner is unable to offer an opinion without resorting to mere speculation, the examiner should explain in detail why this is the case and identify any additional evidence that would allow for a more definitive decision.  

3.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


